—In a proceeding pursuant to CPLR 5225 (b), I.D.B. Limited and Richard Lulkin appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Lockman, J.), dated *413March 16, 1993, as granted the petitioners’ motion for summary judgment in the principal amount of $99,236.20 and denied Richard Lulkin’s cross motion for summary judgment dismissing the petition.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, the Supreme Court did not improperly disregard relevant documentary evidence when it granted the petitioners’ motion for summary judgment. The court’s decision is fully supported by corporate records and the appellant Richard Lulkin’s own deposition testimony. Moreover, the appellants failed to raise a genuine issue of fact by submitting, in opposition to the petitioners’ motion, an affidavit from Richard Lulkin that contradicts his prior deposition testimony. Having established that the judgment debtor’s assets were transferred without fair consideration when the judgment debtor was a defendant in a prior lawsuit and that the transfer rendered the judgment debtor insolvent, the petitioners were entitled to summary judgment (see, Debtor and Creditor Law §§ 273, 273-a; Julien J. Studley, Inc. v Lefrak, 66 AD2d 208, affd 48 NY2d 954). Sullivan, J. P., Ritter, Pizzuto and Hart, JJ., concur.